Campbell, J.,
delivered the opinion of the court.
The chancery court had full jurisdiction of the parties to thesupersedeas bond, who by its execution connected themselves with the cause and submitted themselves to the jurisdiction of the court in its enforcement of the decree superseded, and it could lawfully render a decree on the bond. The mode of procedure in this case,, if without precedent as alleged, seems to us unobjectionable, as the parties were given opportunity to make an)'- defence which would have been available to them in any proceeding on the bond.

Decree reversed, and cause remanded for further proceedings in the-chancery court.